
	
		I
		111th CONGRESS
		1st Session
		H. R. 4301
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2009
			Mr. Moran of Virginia
			 (for himself, Mr. Inglis, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To support the democratic aspirations of the Iranian
		  people by enhancing their ability to access the Internet and communications
		  services.
	
	
		1.Short titleThis Act may be cited as the Iranian
			 Digital Empowerment Act.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress
			 finds the following:
				(1)The Government of
			 Iran is engaged in a range of activities that interfere with and infringe upon
			 the right of the Iranian people to access independent news and information and
			 to exercise basic freedoms, in particular through electronic media.
				(2)On September 28,
			 2009, a consortium reportedly controlled by Iran’s Revolutionary Guard Corps
			 purchased a controlling interest in the Iranian Telecommunications
			 Company.
				(3)On November 14,
			 2009, the Government of Iran announced the establishment of a special security
			 force to police opposition activities on the Internet.
				(4)On numerous occasions, including most
			 recently ahead of student demonstrations on December 7, 2009, the Government of
			 Iran has restricted access to Internet and telecommunications networks in order
			 to limit popular dissent.
				(5)In the aftermath
			 of the disputed June 2009 Iranian presidential elections, the Iranian people
			 utilized Twitter, Facebook, and other personal communication technologies to
			 organize demonstrations and related activities.
				(6)Citing the crucial
			 role that Internet communications technologies were playing in post-election
			 Iran, the Department of State requested Twitter delay a planned maintenance so
			 that Iranians could continue use of the service without interruption.
				(7)The United States
			 has a vital interest in working to ensure that its policies do not
			 unintentionally aid the repressive policies of the Government of Iran or hinder
			 the Iranian people’s basic rights and freedoms.
				(8)Current sanctions
			 on Iran have had the unintended effect of stifling Iranians’ access to the
			 Internet and related Internet technologies.
				(9)Microsoft and
			 Google have ceased providing instant messaging services to Iranians, citing
			 United States economic sanctions.
				(10)In a September
			 2009 response regarding the suspension of messaging services within Iran by
			 Microsoft and Google, Director of the Department of the Treasury’s Office of
			 Foreign Assets Control (OFAC), Adam Szubin, stated that, Ensuring the
			 flow and access to information available through the Internet and similar
			 public sources is consistent with the policy interests of the United States
			 Government..
				(b)Sense of the
			 congressIt is the sense of Congress that the United
			 States—
				(1)respects the sovereignty of the Iranian
			 people and the universal values of freedom of speech, freedom of the press, and
			 the freedom to assemble;
				(2)supports the
			 Iranian people seeking access to news, electronic communication, and other
			 forms of information;
				(3)encourages the
			 development and provision of technologies and services to the Iranian people
			 that enable them to communicate with each other and the outside world;
			 and
				(4)encourages
			 companies, organizations, and individuals to enable large numbers of users to
			 bypass censorship and surveillance technologies, for the purposes of promoting
			 Iranians’ unfettered access to the Internet, which is a civil liberty that
			 should be enjoyed by all people.
				3.Authorization of
			 exports of certain software and related services to Iran
			(a)AuthorizationNotwithstanding
			 any other provision of law, the export of software and related services
			 described in subsection (b) to Iran by United States persons may not be
			 prohibited or otherwise restricted.
			(b)Software and
			 related services describedThe software and related services
			 referred to in subsection (a) are the following:
				(1)Software and
			 related services that allow private Iranian citizens to circumvent online
			 censorship and monitoring efforts imposed by the Government of Iran.
				(2)Software and
			 related services that enable personal communication by the Iranian
			 people.
				(c)Exception
				(1)In
			 generalSubsection (a) shall not apply with respect to the export
			 of software and related services described in subsection (b) to the Government
			 of Iran.
				(2)Definition
					(A)In
			 generalIn this subsection, the term Government of
			 Iran includes the government of any political subdivision of Iran, and
			 any agency or instrumentality of the Government of Iran.
					(B)Agency or
			 instrumentalityFor purposes of subparagraph (A), the term
			 agency or instrumentality of the Government of Iran means an
			 agency of instrumentality of a foreign state as defined in section 1603(b) of
			 title 28, United States Code, with each reference in such section to a
			 foreign state deemed to be a reference to Iran.
					(d)Effective
			 dateThis section shall apply with respect to the export of
			 software and related services referred to in subsection (a) on or after the
			 date of the enactment of this Act.
			
